Case 1:20-cv-04769-JSR Document 27 Filed 08/27/20 Page 1 of 2
Case 1:20-cv-04769-JSR Document 26 Filed 08/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SERGEY VIKTOROVICH PAUSHOK,
Plaintiff

Civil Case No.; 2020-04769 (ISR)
ORDER

TORDAI GANBOLD;

GAZPROMBANK JSC;

BATZORIG BAATAR;

OLEG TITARENKO;

VLADIMIR PROTASOV;

ALEXANDER MURANOV

Defendants

‘i

a [PR DYOSED| ORDER

WHEREAS, pursuant to the Rule 16 Conference held in this matter on August 14, 2020,
Plaintiff, on August 21, 2020, filed his motion for substituted service, including the Declaration of
Sergey Paushok in Russian original and English language translation (collectively, “the Paushok
Declaration”); and

WHEREAS, the Paushok Declaration did not contain the complete language set forth in
28 U.S.C. § 1746; and

WHEREAS, Plaintiff proposes to file a corrected version of the Paushok Declaration
containing the complete statutory language; and

WHEREAS, Holland & Knight LLP, counsel for Defendant Batzorig Baatar and counsel,

by special appearance, for Defendants Gazprombank JSC, Oleg Titarenko, Vladimir Protasov and

 
Case 1:20-cv-04769-JSR Document 27 Filed 08/27/20 Page 2 of 2
Case 1:20-cv-04769-JSR Document 26 Filed 08/26/20 Page 2 of 2

Alexander Muranov, have no objection to the filing of the corrected version of the Paushok
Declaration with the complete statutory language of 28 U.S.C. § 1746;
IT IS HEREBY ORDERED:

1. Plaintiff may file via ECF a corrected version of the Paushok Declaration.

Qu ey

JED S. RAKOFF
U.S.D.I.

Dated: August ay 2020
New York, New York

 
